Defendant in Error Lucile Goddard was appointed Assistant Probation Officer of Dade County as provided by Chapter 16104, Acts of 1933, and prior Acts relating to said appointment. The Legislature of 1933 enacted Chapter 16103, relating to probation officers and their assistants in certain counties of the State. The County Commissioners of Dade County contending that this act was the controlling law on the subject declined to recognize and pay Lucile Goddard her salary. She brought this proceeding in mandamus to coerce payment.
The sole question urged for adjudication turns on that of whether or not Chapter 11359, Acts of 1925, a local law relating to Dade County was repealed by Chapter 16103, Acts of 1933, a general law relating to the same subject matter but potentially State wide in its operation.
The Courts generally recognize that factual conditions determine whether a subsequently enacted general law will repeal a previously enacted local or special law on the same *Page 382 
subject matter. Langston v. Lundsford 122 Fla. 813, 165 So. 898; Pillans  Smith Co. v. Lowe, 117 Fla. 249, 157 So. 649, 25 R.C.L. 927.
The title to Chapter 16104, Acts of 1933, is as follows:
"An Act for the Appointment, Compensation, Expenses, Duties, and Powers of a Probation Officer and Assistant Probation Officers in All Counties of the State of Florida Having a Population of One Hundred Fifty-five Thousand (155,000) Inhabitants or More According to the Last Preceding State or Federal Census and Providing for the Repeal of Chapter 12009, Laws of Florida, and for the effective date of this Act."
On its face, both the title and body of the act are limited to the appointment, duties, and compensation of probation officers and their assistants and purport to repeal all laws in conflict therewith. As to its subject matter, it is in conflict with Chapter 11359, Acts of 1925, and the Court below held that it repealed the latter Act.
As to whether or not the factual situation reveals a clear intent on the part of the legislature to repeal the said Act of 1925, a very close question is raised, one that could be resolved either way and strongly supported. To reverse the trial court would amount to nothing more than substituting our judgment for his on a matter that authorities could be marshalled to support his judgment as strongly as ours could be supported.
Under such circumstances, we do not think the judgment below should be disturbed so it is hereby affirmed.
ELLIS C.J., and BUFORD, J., concur.
WHITFIELD, P.J., and CHAPMAN, J., concur in the opinion and judgment.
BROWN, J., dissents. *Page 383 
                    ON PETITION FOR REHEARING